—Motion by the respondent on an appeal from a judgment of the Supreme Court, Suffolk County, dated June 9, 1994, to strike stated portions of the appellant’s brief on the ground that those portions contain matter dehors the record. By decision and order dated June 16, 1995, the motion was held in abeyance and referred to the bench hearing the appeal for determination upon the argument or submission of the appeal.
Upon the papers submitted in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the motion is denied.
The portions of appellant’s brief at issue were "the papers and exhibits upon which the * * * order [appealed from] was founded”, and therefore were properly before the court (CPLR 5526). O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.